Citation Nr: 1101609	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  03-10 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to 
September 1979.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied entitlement to service connection for a back disability.

In November 2004, the Veteran appeared and testified at a Travel 
Board hearing before the undersigned Acting Veterans Law Judge 
sitting in Waco, Texas.  A transcript of the hearing is of 
record.

In December 2005, the Board, in pertinent part, denied the 
Veteran's claim of service connection for a back disability.  The 
Veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court), which in August 2008 issued 
a memorandum decision that vacated the December 2005 Board 
decision with respect to this issue and remanded the matter on 
appeal for readjudication consistent with the instructions 
outlined in the memorandum decision.

This appeal was previously before the Board in July 2009 and June 
2010 when it was remanded for additional development.  The case 
has been returned to the Board for further appellate 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action on his part is required.


REMAND

Unfortunately, a remand is required in regards to the Veteran's 
service connection claim.  Although the Board sincerely regrets 
the additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claim so that 
he is afforded every possible consideration.  Such development 
would ensure that his due process rights, including those 
associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2010), 
are met.

Initially, the Board notes that although VCAA notice was provided 
in this case, it was initially provided in 2002, and additional 
VCAA notice did not inform the Veteran of the evidence needed to 
establish a disability rating and effective date. Such notice 
should be provided on remand.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

By way of background, the Veteran contends that his current back 
disorder was incurred in active service.  Service treatment 
records include treatment for back pain in September 1977 and 
November 1977.  In his November 2004 Board hearing, the Veteran 
testified that shortly after his discharge from service he began 
a job working with bearings where he experienced back problems.  
He testified that he worked in that job for about four or five 
months and was laid off because he did not have evidence of back 
problems from a doctor to support his complaints that his job 
duties were exacerbating his back pain.  His back continued to 
hurt intermittently until 1987 when it went out on him and he 
first went to see a doctor.  At that time he worked at a shoe 
store, and one day he bent over and his back just "gave out."  
He then underwent back surgery (L4/5 discectomy) in December 
1987.  He also testified that prior to his treatment in 1987, his 
back X-rays had reportedly been negative.  Treatment records show 
that he again injured his back at work in 1991 lifting heavy 
boxes, this time working in a warehouse.  November 1997 private 
treatment records show a diagnosis of recurrent lumbar syndrome 
with degenerative disc disease, previous laminectomy discectomy 
at L4-5 on the right and a history of L5-S1 radiculopathy on the 
left.

A November 1997 treatment record from Texas Back Institute notes 
that the Veteran had sought workman's compensation for his back 
injury.  There is no indication if this record is referring to 
his 1987 injury or his 1991 injury.  On remand, the Veteran and 
his representative should be asked to specify when he received 
workman's compensation for any claim since his discharge from 
service.  Any such workman's compensation records, regardless of 
whether from federal or state sources, should be associated with 
the claims file. 

In its July 2009 remand, the Board instructed the RO/AMC to 
arrange for the Veteran to be examined by an appropriate 
physician to determine the nature and likely etiology of his 
claimed back disorder.  The Veteran was provided with a VA 
examination in January 2010 by a physician's assistant.  In June 
2010, the Board remanded the claim for a new examination after 
finding that the January 2010 examination was inadequate as it 
did not include review by, or the signature of, a physician.  

In August 2010, the Veteran was afforded an additional VA 
examination by a physician; the claims file was reviewed in 
conjunction with the examination.  The examiner noted that the 
Veteran had a lifting injury in 1986 and that in 1991 he fell 
while working and an increase in his pain occurred.  The Veteran 
stated he had three incapacitating episodes in the prior year 
(2009 or 2010).  The examiner remarked that the Veteran's in-
service injuries appeared to be minor soft tissue injuries, and 
that he appeared to have two worker's compensation injuries to 
his back subsequent to service.  The examiner also noted the 
Veteran had the "wear and tear of aging."  He opined that the 
Veteran's back disability was "less likely than not related to 
his military service."  He also then stated, "It is more 
related to his work injuries and the aging process."

The Board finds the August 2010 examiner's opinion to be 
confusing.  It is unclear from the last statement in the 
examination report if the examiner was noting that the majority 
of the Veteran's back pain/disorder was due to work injuries and 
the aging process, or if he was attempting to say that the back 
pain/disorder was at least as likely as not related to work 
injuries and the aging process.  On remand, after any additional 
evidence has been obtained, the August 2010 VA examiner (if 
available) should review the claims file and his August 2010 
examination, and provide an addendum nexus opinion.  If the 
examiner is not available, then the Veteran should be afforded an 
additional VA examination.  As directed in the previous remands, 
the examiner should specifically state whether it is at least as 
likely as not (i.e., a 50 percent or better probability) that the 
Veteran's current back disability had its onset in, or is 
otherwise related to, his military service, to include September 
and November 1977 treatment therein.

The Board recognizes that this case has now been pending for more 
than 9 years, and sincerely regrets the further delay.  However, 
the Court routinely vacates Board decisions in situations where 
the Board fails to ensure compliance with remand instructions 
and, as noted above, this case is before the Board on remand by 
the Court.  Accordingly, the case is REMANDED for the following 
action:

1.  The AMC/RO is to provide the Veteran a 
corrective VCAA notice which includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim on 
appeal in accordance with Dingess/Hartman.

2.  The AMC/RO should inquire of the 
Veteran and his representative when he 
applied for, or was awarded workman's 
compensation benefits, including secondary 
to on-the-job injuries (including while 
working at a shoe store or a warehouse).  
If the response is affirmative, the AMC/RO 
should obtain all documents pertaining to 
the Veteran's workman's compensation award, 
to include any medical records underlying 
that determination.  All attempts to 
procure these records should be documented 
in the file.  If the AMC/RO cannot obtain 
these records, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

3.  After all available records have been 
obtained, if the examiner who performed the 
August 2010 VA spine examination is 
available, then he should be requested to 
review the claims file, his prior 
examination, and this remand and provide an 
opinion regarding the following:

Is it at least as likely as not (i.e., a 50 
percent or better probability) that the 
Veteran's current back disability had its 
onset in, or is otherwise related to, his 
military service, to include September and 
November 1977 treatment therein?  

Opinions should be provided based on the 
results of a review of the medical and lay 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth in 
the examination report.

If the prior examiner is not available, the 
Veteran should be scheduled for an 
additional VA examination.  The claims file 
must be reviewed and the examiner must 
address the question of etiology, as set 
forth earlier in this paragraph.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent, must be associated 
with the claims file.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have an adverse effect on his 
claim.

5.  After completion of the above and any 
additional development deemed necessary, 
the service connection claims should be 
reviewed.  If the benefit sought remains 
denied, the Veteran and his representative 
should be furnished a supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).




_________________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


